Citation Nr: 1219263	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-22 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for duodenitis and gastroesophageal reflux disease (GERD), claimed as a stomach condition due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to April 1983 and from December 2004 to June 2006.  He also served with the Georgia National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

Competent evidence of record shows the Veteran's diagnosed duodenitis and GERD were first manifest in service.  


CONCLUSION OF LAW


Resolving all reasonable doubt in the Veteran's favor, duodenitis and GERD were incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i)(2011).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(1)(ii).  

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

As a preliminary matter, the Board finds that duodenitis and GERD are clinically diagnosed disorders, and are therefore not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  Consequently, the Board will consider whether the Veteran is entitled to service connection for duodenitis and GERD on a direct basis.

First, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he began to experience severe stomach pain and vomiting in the mornings during the last 6 months of his service in Iraq and that his symptoms continued after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran states that he did not seek treatment for his stomach condition in service, because, as a medic he had access to medications and was able to treat himself.  Indeed, his service personnel records indicate that his military occupational specialty was as a medical specialist.  Moreover, prior to her death, in a January 2008 written statement, the Veteran's wife indicated that she saw or heard him vomiting almost every morning when he was home on leave from the service and that he continued to vomit almost every morning after his discharge from service.  An undated written statement from a co-worker also indicated that he had seen the Veteran vomiting at work on one occasion.  

Second, VA treatment records as early as February 2007, and an April 2007 VA examination report, show the Veteran's history of the onset of his symptoms and the severity to be fairly consistent.  He was diagnosed with GERD as early as February 2007.  Moreover, the April 2007 VA examiner noted tenderness to palpation of the abdomen and an upper GI series revealed evidence of GERD and duodenitis.  Based on the GI series, the examiner diagnosed duodenitis and GERD.  

The Board finds the Veteran's reports regarding the onset of his duodenitis and GERD symptoms while stationed in Iraq in service to be credible, as they are consistent throughout the pendency of his appeal.  Moreover, his wife also witnessed his symptoms both prior to and after his discharge.  The Veteran's explanation for not seeking treatment because he was a medic and had access to medications is also supported by his personnel records.  The Board finds that his statements provide the most probative evidence on the question of whether there was a continuity of symptoms since service.  Under these circumstances, the Board cannot conclude, given this evidence that the preponderance of the evidence is against the claim.  

Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for duodenitis and GERD.  Accordingly, service connection for duodenitis and GERD is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for duodenitis and GERD, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


